


Exhibit 10.21
 


 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into on September 12, 2007, by and between Barry C. Cooper (hereinafter “Cooper”
or “you” or “your”), a Missouri resident, and The Laclede Group, Inc.; and its
current and former agents; officers; employees; directors; divisions;
subsidiaries, including but not limited to those entities listed on Appendix A;
affiliates; representatives; attorneys; successors and assigns (hereinafter
collectively “Laclede”).  For and in consideration of the following promises,
the parties agree to the following:
 
RECITALS
 
WHEREAS, Cooper currently serves Laclede in the positions indicated on Appendix
A; and
 
WHEREAS, Cooper has agreed to resign from all the positions indicated on
Appendix A at the end of the day on September 30, 2007 (the “Separation Date”),
meaning that Cooper will no longer be employed by Laclede in any capacity
starting on October 1, 2007; and,
 
WHEREAS, Cooper has agreed to resign from the positions indicated on Appendix A
to pursue other business interests; and,
 
WHEREAS, Cooper and Laclede desire to resolve any and all issues between them,
actual or potential; and
 
WHEREAS, Cooper and Laclede desire to enter into a full and final settlement of
all matters between Cooper and Laclede, including, but not limited to, any
issues which might arise out of Cooper’s separation from Laclede.
 
NOW THEREFORE, for and in consideration of the releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:
 
1.  
Payments and Benefits.  Laclede will make the payments and provide the benefits
described below in consideration and in exchange for Cooper’s promises,
agreements, releases, and obligations set out below, so long as Cooper submits
this Agreement properly executed to Laclede on or before September 25, 2007, and
adheres to the promises and agreements set out in the balance of this
Agreement.  Cooper, however, will not be eligible for participation in any bonus
or equity programs or any other benefits except as outlined in this Agreement,
following the Separation Date.

 

 





 
(A)  
Payments.  Laclede will pay Cooper twelve (12) monthly installments, each in an
amount equal to Cooper’s regular salary of Twenty Thousand, Three Hundred
Seventy-Five Dollars and No Cents ($20,375.00) per month, less withholdings,
with the first installment to be paid on November 1, 2007, and the last
installment to be paid on October 1, 2008, resulting in total payments, before
withholdings, of Two Hundred Forty-Four Thousand, Five Hundred Dollars and No
Cents ($244,500.00).

 
(B)  
Annual Incentive Plan.  Pursuant to Laclede’s Annual Incentive Plan, Cooper will
receive a bonus for the fiscal year 2007 if the Compensation Committee of The
Laclede Group, Inc. (the “Committee”), in its sole discretion, determines that
the Annual Incentive Plan is funded and that Cooper has sufficiently attained
his objectives for the fiscal year 2007 under the Annual Incentive Plan.  Should
the Committee determine that Cooper is entitled to a bonus for the fiscal year
2007, the Committee will act with its sole discretion to determine the amount of
Cooper’s bonus.  Notwithstanding the terms of this Agreement, Cooper
acknowledges and agrees that, at all times, the Committee has had and continues
to retain the sole discretion to determine whether Cooper is entitled to a bonus
for the fiscal year 2007 and the amount of any such bonus to be paid to Cooper.

 
(C)  
Unused Vacation Time.  Laclede will pay Cooper the cash value, less appropriate
withholdings, of any unused 2007 vacation time preceding the Separation
Date.  Payment under this Subparagraph will be made in a lump sum amount with
Cooper’s initial installment described in Subparagraph 1(A), above.

 
(D)  
Outplacement Benefits.  Laclede will pay and arrange for the services of an
outplacement firm, which Laclede will choose based on Laclede’s sole discretion,
to be provided for Cooper for no more than one (1) year following the Separation
Date.  Should Cooper accept a position of employment prior to the end of one (1)
year following his Separation Date, Laclede will discontinue paying for the
outplacement benefits described herein.  Accordingly, Cooper agrees to notify
Laclede in writing if and when he accepts a position of employment within one
(1) year of his Separation Date.

 
(E)  
Acknowledgment of Consideration.  Cooper acknowledges and agrees the payments
referenced in Paragraph 1 and Subparagraphs 1(A), 1(B), 1(C), and 1(D) of this
Agreement are valuable consideration to him and that he would not otherwise be
entitled to such consideration absent his execution of this Agreement and the
promises set forth herein.

 
2.  
Resignation.  By executing this Agreement, the parties acknowledge that Cooper
has submitted his resignation, effective at the end of the day on the Separation
Date, for all his positions with Laclede, as listed in Appendix A, and that
Laclede has accepted Cooper’s resignation of those positions, effective at the
end of the day on the Separation Date.

 

2





 
3.  
Health Insurance Continuation.  Pursuant to the provisions of the Internal
Revenue Code of 1986, as amended, and the Employee Retirement Income Security
Act of 1974, as amended, commonly referred to as “COBRA,” Laclede will provide
the required COBRA notification within fourteen (14) days of the Separation Date
and the COBRA benefit entitlement period of eighteen (18) months shall commence
to run effective on October 1, 2007.  Cooper’s existing insurance coverage will
expire at the end of the day on September 30, 2007.  Cooper and any of his
eligible dependents, as applicable, may elect COBRA coverage under the
provisions of COBRA on October 1, 2007.  Should Cooper or any of his eligible
dependents elect COBRA coverage, Cooper will be solely responsible for the full
cost of premiums associated with any such election.

 
4.  
Equity Incentive Plan.  By executing this Agreement, Cooper acknowledges that
all non-qualified stock options granted to him by Laclede will be forfeited if
not exercised as of the end of the day on the Separation Date.  Furthermore,
Cooper acknowledges that he shall forfeit any and all right to the ownership of
performance-contingent restricted stock (“PCRS”) previously granted to him by
Laclede, effective at the end of the day on the Separation Date. Following the
dividend payment date of October 1, 2007, Cooper will neither accrue nor receive
any further dividend payments of any kind in connection with the PCRS previously
granted to him by Laclede.

 
5.  
Vesting in Retirement Plans.  As of the Separation Date, Cooper will be vested
pursuant to the Employees’ Retirement Plan and the Supplemental Retirement
Benefit Plan of Laclede Gas Company, provided however, that Cooper’s employment
with Laclede continues through September 30, 2007.

 
6.  
Deferred Income Plan II.  In accordance with the terms of Laclede’s Deferred
Income Plan II (the “DIP”), Cooper will no longer be eligible to participate in
the DIP following the Separation Date.  Pursuant to the terms and conditions of
the DIP, Cooper will receive a single payment equal to the amount of his
existing deferrals, plus interest, at the Moody’s rate applicable to each plan
year, minus applicable taxes, within thirty-one (31) days of the Separation
Date.

 
7.  
Release of Claims.  In exchange for the receipt of the payments set out in the
foregoing paragraphs of this Agreement, and for his promises set out herein,
Cooper, for and on behalf of Cooper and Cooper’s heirs, beneficiaries,
executors, administrators, successors, assigns, and anyone claiming through or
under any of the foregoing, hereby agrees to, and does, remise, release and
forever discharge Laclede from any and all matters, claims, demands, damages,
causes of action, debts, liabilities, controversies, judgments and suits of
every kind and nature whatsoever, foreseen or unforeseen, known or unknown,
which have arisen or could arise between Cooper and Laclede from matters,
actions, or inactions which occurred prior to or on the Separation Date, which
matters include but are not limited to Cooper’s separation from employment with
Laclede, and matters arising from the offer and acceptance of this
Agreement.  Cooper understands that the provisions of this Paragraph mean that
he cannot bring a lawsuit against Laclede for any reason.

 

3





 
8.  
Agreement Not to File Suit or Other Claims.  In exchange for the receipt of the
consideration, payments, and promises set out in this Agreement above, Cooper,
for and on behalf of Cooper and Cooper’s beneficiaries, executors,
administrators, successors, assigns, and anyone claiming through or under any of
the foregoing, agree that they will not file or otherwise submit any charge,
claim, complaint, or action to any agency, court, organization, or judicial
forum (nor will Cooper permit any person, group of persons, or organization to
take such action on Cooper’s behalf) against Laclede arising out of any actions
or non-actions on the part of Laclede arising before or on the Separation
Date.Cooper further agrees that in the event that any person or entity should
bring such a charge, claim, complaint, or action on his behalf, he hereby waives
and forfeits any right to recovery under said claim and will exercise every good
faith effort (but will not be obliged to incur any expense) to have such claim
dismissed.  The provisions of this Paragraph and Paragraph 9, below, shall not
be construed to prevent Cooper from filing a charge with the Equal Employment
Opportunity Commission (“EEOC”), only to the extent he is permitted to do so by
law, notwithstanding the provisions of this Agreement to the contrary.  However,
Cooper expressly waives and disclaims any right to compensation or other benefit
which may inure to him as a result of any such charge and hereby expressly
agrees to provide any such benefit or pay any such compensation directly to
Laclede.  Cooper understands that the provisions of this Paragraph mean that he
cannot bring a lawsuit against Laclede for any reason.

 
9.  
Claims Covered by Agreement.  The charges, claims, complaints, matters, demands,
damages, and causes of action referenced in Paragraphs 7 and 8 above include,
but are not limited to, (i) any breach of an actual or implied contract of
employment between Cooper and Laclede, (ii) any claim of unjust, wrongful, or
tortious discharge (including any claim of fraud, negligence, retaliation for
whistleblowing, or intentional infliction of emotional distress), (iii) any
claim of defamation or other common-law action, (iv) any claim related to the
issuance or non-issuance of stock, or (v) any claims of violations arising under
whistleblower employee protection provisions of the Sarbanes-Oxley Act of 2002,
18 U.S.C. § 1514A, the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e
etseq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Age Discrimination
in Employment Act, 29 U.S.C. § 621 etseq., (including but not limited to the
Older Worker’s Benefit Protection Act), the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 etseq., the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 etseq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. § 701 etseq., the Family and Medical Leave Act, 29 U.S.C. § 2601, the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, etseq. or the
Missouri Human Rights Act, R.S. Mo. § 213.010, et.seq., the Missouri Service
Letter Statute, R.S. Mo. § 290.140, the Missouri Employment Security Act, R.S.
Mo. § 288.010, et seq., retaliation for exercise of rights Under the Missouri
Worker’s Compensation Act, R.S. Mo.§ 287.010 et seq.; the Missouri Aids Act,
R.S.Mo. § 191.6665, etseq., as amended; the Missouri Equal Pay Law, R.S.Mo. §
290.400-290.460 etseq., as amended; the Missouri Handicap Discrimination
Statute, R.S.Mo. § 209.150, 290.160, 290.162, and 209.180 etseq., as amended;
the Missouri Genetic Testing Information Bias Law, R.S.Mo. § 375.1300, 375.1303,
375.1306 and 375.1309 etseq., as amended; the Missouri Smokers Rights Law,
R.S.Mo. § 290.145 et

 

4



seq., as amended, or any other federal, state, or local statutes or ordinances
or common laws, or any claims for pay, vacation pay, insurance, or welfare
benefits or any other benefits of employment with Laclede arising from events
occurring prior to or on the Separation Date other than those payments and
benefits specifically provided herein.
 
10.  
Release of Benefit Claims.  In exchange for the monetary payments and benefits
described in Paragraph 1 and Subparagraphs 1(A), 1(B), 1(C), and 1(D) Cooper
further releases and waives any claim for any type of compensation or employee
benefits with Laclede.

 
11.  
Representations and Warranties Regarding the FMLA, FLSA, and Sarbanes-Oxley
Act.  Cooper represents and warrants that he is not aware of any circumstances
that might entitle Cooper to a leave of absence under the Family and Medical
Leave Act (“FMLA”) or any fact which might justify a claim against Laclede for
violation of the FMLA.  Cooper represents and warrants further that Cooper has
received any and all wages and commissions for work performed and all overtime
compensation and FMLA leave to which Cooper may have been entitled, and that
Cooper is not currently aware of any facts or circumstances constituting a
violation by Laclede of the FMLA, FLSA, or the Sarbanes-Oxley Act.  Cooper
specifically warrants that he has discussed this issue and all underlying facts
with his attorney and in consultation with Cooper’s attorney, makes these
representations.

 
12.  
Confidentiality of Agreement.  Notwithstanding Laclede’s duty to comply with
Securities Exchange Commission (“SEC”) public disclosure requirements, in
exchange for the receipt of the payments set out above, Cooper agrees that he
will not publicize this Agreement directly, either in specific or as to general
content, to either the public generally, to any employee or agent of Laclede, or
to any other person or entity, except as Cooper might be lawfully compelled to
give testimony by court or federal agency process, lawful deposition,
interrogatory, or arbitrator of competent jurisdiction, or to participate in an
EEOC, SEC, or other federal agency investigation.  Furthermore, the parties do
not intend for this Agreement to restrict Cooper from engaging in any
whistleblower activity protected by federal law; thus, Cooper’s publicity of and
discussions about the terms of this Agreement, if made in connection with
whistleblower activity protected by federal law, will not constitute a breach of
this Agreement.  Cooper’s agreement to keep confidential the terms of this
Agreement requires Cooper to refrain from communicating regarding the terms of
this Agreement with anyone except Cooper’s immediate family and Cooper’s
attorney, accountant, or financial advisor who has a legitimate need to know the
terms of this Agreement in order to render professional advice or services to
Cooper; otherwise, Cooper agrees not to identify or reveal any other terms of
the Agreement.  Cooper recognizes that despite the fact that Laclede will comply
with all applicable SEC public disclosure requirements in connection with the
execution of this Agreement, Cooper’s own discussions with other persons and/or
entities regarding the terms of this Agreement could negatively impact
Laclede.  Particularly because Cooper has held positions of influence with
Laclede, Cooper recognizes that his publicity of and discussions about the terms
of the Agreement would cause a greater disruption in Laclede’s business than
would exist otherwise.  In light of this recognition, and because Cooper agrees
that Laclede has a material interest in limiting any disruption to Laclede’s

 

5



business caused by the execution of this Agreement, Cooper agrees that this
Paragraph constitutes a material term of this Agreement.  As a result, any
breach of this provision will be considered a material breach and will, among
all other available remedies, excuse Laclede from any further obligations to
Cooper under this Agreement, including any remaining payments set forth in
Paragraph 1 and Subparagraphs 1(A), 1(B), 1(C), and 1(D) hereof.  This shall not
be construed as a limitation of remedies, and Laclede retains all rights to
pursue any and all claims or actions against Cooper as a result of Cooper
publicizing or discussing the terms of this Agreement in a manner prohibited by
this Paragraph.
 
13.  
Non-Solicitation.  During Cooper’s employment with Laclede, Cooper had access to
confidential information and developed certain relationships such that if Cooper
were allowed to pursue employment relationships with Laclede’s employees, Cooper
would have an unfair advantage based upon confidential information and/or
relationships developed.  Furthermore, Cooper acknowledges that Laclede expends
significant resources, on an ongoing basis, to recruit, hire, train, and retain
its personnel.  Cooper agrees to adhere to the commitments contained in this
Paragraph now and in the future and acknowledges that any breach of this promise
will be material to Laclede.  Therefore, Cooper agrees that from the date of
execution of this Agreement until the expiration of a period of one (1) year
from the date of execution of this Agreement (the “Covered Period”), Cooper will
not, directly or indirectly:

 
 
(A)
solicit or recruit for employment, offer employment to, hire, solicit, or
recruit for placement, place and/or offer to place with another company or
entity -- on a temporary, permanent or contract basis, or otherwise -- anyone
who at any time during the Covered Period is or was employed by Laclede (a
“Covered Employee”); provided that, at the time of such solicitation,
recruitment, offer of employment, hiring, offer to place or placement, or any
time during the ninety (90) day period immediately preceding same, the Covered
Employee is or was an employee of Laclede; or

 
 
(B)
encourage, entice or persuade, or attempt to encourage, entice or persuade any
Covered Employee to leave his or her employment with Laclede.

 
14.  
Nondisparagement.  Cooper agrees that he will not, in any way, criticize,
denigrate or otherwise disparage Laclede, including but not limited to Laclede’s
current or former officers, directors and employees, and Cooper agrees he will
not, at any time, make or solicit any comments, statements or the like to the
media or to others, including their agents or representatives, that may be
considered to be derogatory or detrimental to the good name or business
reputation of Laclede.  Cooper further represents and agrees that he has not and
will not engage in any conduct or take any action whatsoever to cause or
influence or which reasonably could be anticipated to cause or influence any
person or entity, including but not limited to, any past, present or prospective
employee of, or applicant for employment with Laclede, to initiate litigation,
assert any other kind of claim or take any other kind of adverse action against
Laclede.  Notwithstanding the requirements of this Paragraph, nothing herein
shall prohibit Cooper from engaging in whistleblower activity protected by
federal law.  Cooper acknowledges that this provision

 

6



constitutes a material term in this Agreement, without which Laclede would not
enter into this Agreement.  As a result, any breach of this provision will be
considered a material breach and will, among all other available remedies,
excuse Laclede from any further obligations to Cooper under this Agreement,
including any remaining payments set forth in Paragraph 1 and Subparagraphs
1(A), 1(B), 1(C), and 1(D) hereof.  This shall not be construed as a limitation
of remedies, and Laclede retains all rights to pursue any and all claims or
actions against Cooper as a result of any disparaging remarks made in violation
of this Paragraph or otherwise.
 
15.  
Non-Disclosure of Confidential Information.  Cooper acknowledges that Laclede
continually develops Confidential Information, that Cooper has developed
Confidential Information for Laclede and that Cooper had possession of and
access to Confidential Information during the course of his employment with
Laclede.  Cooper will continue to protect Laclede’s Confidential Information by
refraining from disclosing to any person or entity, and from using, other than
as required by applicable law, any Confidential Information obtained by Cooper
incident to Cooper’s employment or other association with Laclede.  The
confidentiality obligation under this Paragraph shall not apply to information
that is generally known or readily available to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of
Cooper or any other person or entity having an obligation of confidentiality to
Laclede.  As a further acknowledgement of his responsibilities under this
Paragraph, Cooper acknowledges and agrees that:

 
 
(A)
all memoranda, notes, records, reports, papers, drawings, designs, computer
files in any media, documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of Laclede and any
copies, in whole or in part, thereof (the “Documents”), whether or not prepared
by Cooper, shall be the sole and exclusive property of Laclede.  Cooper
represents that during Cooper’s employment with Laclede, Cooper took all action
necessary to safeguard all Confidential Information and has surrendered to
Laclede all of Laclede’s property in Cooper’s possession or control.

 
 
(B)
in the event Cooper is requested or becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, deposition,
subpoena, civil or federal agency investigative demand or similar process) to
disclose any of the Confidential Information, Cooper shall, where permitted
under applicable law, rule or regulation, provide written notice to Laclede
promptly after such request so Laclede may, at its expense, seek a protective
order or other appropriate remedy, and Cooper agrees to reasonably cooperate
with Laclede in connection with seeking such order or other remedy.  In the
event that such protective order or other remedy is not obtained, Cooper shall
furnish only that portion of the Confidential Information that Cooper is advised
by counsel is required, and shall exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded such Confidential
Information.  In addition, Cooper may disclose Confidential Information in the
course of inspections, examinations or inquiries by federal or state regulatory
agencies and self regulatory organizations that have requested or required the
inspection of records that contain the Confidential

 

7



Information provided that Cooper exercises reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded to such Confidential
Information. To the extent such information is required to be disclosed and is
not accorded confidential treatment as described in the immediately preceding
sentence, it shall not constitute “Confidential Information” under this
Agreement.
 
 
(C)
“Confidential Information” shall mean any and all information of Laclede that is
not generally known by others with whom Laclede competes or does business, or
with whom Laclede plans to compete or do business and any and all information,
publicly known in part or not, which, if disclosed by Cooper would assist in
competition against Laclede.  Confidential Information includes without
limitation such information relating to (i) trade secrets, the development,
research, testing, manufacturing, marketing and financial activities of Laclede,
(ii) the products and services, (iii) the costs, sources of supply, financial
performance and strategic plans of Laclede, (iv) the identity and special needs
of the customers of Laclede, and (v) client lists and the people and
organizations with whom Laclede has business relationships and the substance of
those relationships.  Confidential Information also includes any information
that Laclede has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed.

 
16.  
Reasonable Scope of Agreement.  Cooper acknowledges that the scope of this
Agreement, including without limitation, Paragraphs 12, 13, 14, and 15 of the
Agreement, including their respective Subparagraphs, is reasonable in light of
its narrow focus and the legitimate interests of Laclede to be protected.

 
17.  
Liquidated Damages.  Cooper understands and agrees that the damage to Laclede
due to any breach of Paragraphs 12, 13, 14, and 15 of this Agreement, including
their respective Subparagraphs, will be extremely difficult to
determine.  Therefore, Cooper agrees that if he violates any of those Paragraphs
of this Agreement, he will pay $10,000 to Laclede, without prejudice to any
additional relief that may be available to Laclede, specifically including but
not limited to Laclede’s right to cease paying any remaining payments otherwise
due to Cooper under Paragraph 1 and Subparagraphs 1(A), 1(B), 1(C), or
1(D).  Cooper’s obligation, pursuant to this Paragraph, to pay liquidated
damages for multiple violations of Paragraphs 12, 13, 14, and 15 of this
Agreement, including their respective Subparagraphs, shall not exceed
$50,000.  In addition, if Cooper breaks his promises in Paragraphs 7, 8, 9, or
10 of this Agreement and files a lawsuit regarding claims he has released,
Cooper agrees to pay for all costs incurred by Laclede, including reasonable
attorneys’ fees, in defending against his claims.  Cooper acknowledges and
agrees further that the liquidated damages described herein represent a
conservative estimate of the damages Laclede is likely to suffer should Cooper
breach Paragraphs 12, 13, 14, or 15 of this Agreement, including their
respective Subparagraphs.

 
18.  
No Admission of Wrongdoing.  The parties to this Agreement agree that nothing in
this Agreement is an admission by any party hereto of any wrongdoing, either in
violation of an applicable law or otherwise, and that nothing in this Agreement
is to be construed as such by any person.

 

8





 
19.  
Knowing and Voluntary Agreement.  Cooper acknowledges further that he
understands this Agreement, the claims he is releasing herein, the promises and
agreements he is making herein, and the effect of his signing this
Agreement.  Cooper represents, declares, and agrees further that he voluntarily
accepts the consideration described above in Paragraph 1 and Subparagraphs 1(A),
1(B), 1(C), and 1(D) for the purpose of making a full and final compromise,
adjustment, and settlement of all claims or potential claims against Laclede
from any action or inaction taking place prior to or on the Separation Date.

 
20.  
Choice of Law.  Because of Laclede’s and Cooper’s substantial contacts with
Missouri, the fact that Laclede hired Cooper in Missouri, Cooper’s primary place
of work for Laclede has been located in Missouri, and the parties’ interests in
ensuring that disputes regarding the interpretation, validity, and
enforceability of this Agreement are resolved on a uniform basis, the parties
agree that the Agreement shall be interpreted, construed, applied, and governed
by and according to the laws of the State of Missouri, without regard for any
conflict of law principles.

 
21.  
Modification.  The parties hereto agree that this Agreement may not be modified,
altered, or changed except by a written agreement signed by the parties hereto.

 
22.  
Entire Agreement.  The parties acknowledge that this constitutes the entire
agreement between them superseding all prior written and oral agreements,
regarding Cooper’s separation, and there are no other understandings or
agreements, written or oral, among them on the subject of Cooper’s separation.

 
23.  
Severability.  If any Paragraph, Subparagraph, clause or provision of this
Agreement is held to be invalid, the remaining provisions shall remain in full
force and effect.

 
24.  
Rule of Construction.  The rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be employed in
interpreting this Agreement.  The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and the Sarbanes-Oxley Act of 2002, and this Agreement shall always be construed
or limited in conformity with such provisions.

 
25.  
Execution and Effective Date.  Separate copies of this document shall constitute
original documents which may be signed separately but which together will
constitute one single agreement.  This Agreement will not be binding on any
party, however, until, at a minimum, it is signed by all parties or their
representatives.  In addition, this Agreement shall become effective and binding
on the eighth day following Cooper’s execution of this Agreement.

 
26.  
Time for Consideration.  Cooper acknowledges that Laclede first gave him a copy
of this Agreement by or before the close of the business day on
September 4, 2007 (the “Offer Date”), and that, at that time, Laclede advised
Cooper that Cooper could consider the offer for up to twenty-one (21) days from
the Offer Date.  This Agreement shall not become final and binding upon Cooper
until the eighth

 

9



calendar day following Cooper’s execution of this Agreement.  During said
seven-day period, Cooper may revoke this Agreement by giving written notice to
Richard A. Skau, Vice President of Human Resources, Laclede Gas Company, 720
Olive Street, Rm. 812, St. Louis, MO  63101.  By executing this Agreement,
Cooper acknowledges that Laclede has advised him that he has up to twenty-one
(21) days until the close of the business day on September 25, 2007, within
which to consider this Agreement before signing the same, and that Cooper has,
in fact, been given at least twenty-one (21) days within which to consider this
Agreement prior to signing the Agreement.  Notwithstanding the opportunity to
consider this Agreement for twenty-one (21) days, Cooper acknowledges that
should he sign this Agreement anytime prior to the expiration of twenty-one (21)
days, that he has nonetheless given full consideration to those terms and signs
of his free volition.  Laclede shall be deemed to have revoked its offer to
enter into this Agreement if Cooper shall not have executed this Agreement
within twenty-one (21) days of the Offer Date.
 
27.  
Consultation with an Attorney.  By executing this Agreement, Cooper acknowledges
that, at the time Laclede presented this Agreement to him for his consideration,
Laclede advised Cooper to consult with an attorney about this Agreement, its
meaning and effect, prior to executing this Agreement.

 
28.  
No Reliance.  The parties have not relied on any representations, promises, or
agreements of any kind made to them in connection with this Agreement, except
for those set forth in this Agreement.

 
29.  
Capacity to Settle.  Each party herein represents and warrants to the other that
each has no legal impediments (including bankruptcies) to fully and completely
settle all claims and to sign this Agreement.  Both parties further warrant that
each is the sole owner of all the claims released in this Agreement, and that
each has not assigned or transferred any such claim (or any interest in any such
claim) to any other person, and that each will indemnify, defend and hold each
other harmless for any damages costs, fees or expenses which they may incur if
these representations and warranties are incorrect in any respect.

 
30.  
Cooperation by Cooper.  In exchange for the receipt of the payments set out
above, Cooper agrees to cooperate fully in any manner requested by Laclede
regarding any and all pending cases, including timely and accurately providing
his testimony in cases in which he was involved in any manner during his tenure
of employment with Laclede.  Cooper will not receive any additional pay for any
such testimony.  Cooper also agrees that in exchange for the payments set out
above, he will remain on-call with Laclede and cooperate fully in any manner
requested by Laclede during the period prior to and including his Separation
Date and during the twelve-month period ending on September 30, 2008, with
respect to reasonable requests for information by Laclede in order to access
Laclede’s information, explain information known by Cooper by virtue of his
employment with Laclede, or otherwise assist in transitioning Cooper’s job
responsibilities with Laclede and transitioning Laclede’s systems and
procedures.

 
31.  
Return of Property.  Cooper agrees to return all property belonging to Laclede,
including, but not limited to the car provided to him by Laclede, his laptop
computer, cellular

 

10



phone, Blackberry device, PDA, pager, Laclede identification card, keys,
security cards, credit cards, gas cards, parking pass, documents (including all
copies regardless of media) of any kind provided or shown to Cooper throughout
his employment with Laclede, and any other property of Laclede.  Cooper further
agrees he has not copied or otherwise replicated or retained any of the above or
like data and things.  All property described herein shall be returned by the
close of business on the Separation Date.
 
32.  
Re-Employment and Re-Instatement.  Cooper agrees that he will neither apply for
nor accept employment or re-employment with Laclede, in any capacity whatsoever,
including but not limited to placement as a contingent worker (such as a
contract hire, consultant, industry or technical assistant, or independent
contractor) and that Laclede has no obligation whatsoever, contractual or
otherwise, to re-hire, re-employ, re-call or contract with Cooper in any
capacity in the future.

 
33.  
Arbitration.  The parties agree that in the event of any breach or alleged
breach of this Agreement, such breach or dispute shall be submitted to
arbitration under the rules of the American Arbitration Association (“AAA”) for
selection of a neutral arbitrator.  Arbitration shall be the sole and exclusive
remedy with respect to any alleged breach or dispute, and shall be handled
pursuant to the procedures and provisions of the AAA and the proceedings shall
be private and confidential.

 
The parties shall jointly request the AAA to designate a panel of arbitrators,
and either the parties mutually shall agree upon one of the arbitrators or, in
the absence of mutual agreement, each side shall alternatively strike a name
from the list of arbitrators commencing with the party seeking arbitration, and
the name remaining on the list shall be deemed chosen as the arbitrator.
 
The parties agree the issue before the arbitrator shall be whether one of the
parties breached the terms of this Agreement, and, if so, what are the
appropriate damages, if any, except that the arbitrator will have no authority
to award punitive damages or damages for non-economic injuries.  The finding of
the arbitrator shall be final and binding on both parties.  The arbitrator shall
have no power to add to, detract from, or alter this Agreement in any way, and,
notwithstanding any AAA rule to the contrary, the arbitrator shall have no power
to award, and may not award, punitive or non-economic damages.  The arbitrator’s
decision shall be subject to review only as provided under the Federal
Arbitration Act where the arbitrator has failed to base his or her decision on
the Agreement.  Pending final decision by the arbitrator, there shall be no
other legal action taken by either party to the controversy.
 
The arbitration shall take place in the State of Missouri.  All costs and
expenses incidental to and arising out of the arbitration (e.g., arbitrator’s
fee) shall be borne by the losing party, but each side shall pay its own
attorneys’ fees.
 
IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement and General Release.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 

11



I HAVE READ THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND, UNDERSTANDING ALL
OF ITS TERMS, SIGN IT OF MY FREE WILL.  I UNDERSTAND THAT THIS AGREEMENT HAS A
BINDING ARBITRATION PROVISION WHICH CAN BE ENFORCED BY THE PARTIES.
 
September 12, 2007
/s/Barry C. Cooper
 
Barry C. Cooper



Subscribed and sworn to before me, a Notary Public, this 12th day of
September, 2007.
 
/s/ Lori A. Vance
NOTARY PUBLIC
My commission expires:


February 9,
2011                                                                                                










LACLEDE:


September 4, 2007
By: /s/Richard A. Skau
 
Richard A. Skau
     
Title: Vice President, Human Resources
 
Laclede Gas Company



Subscribed and sworn to before me, a Notary Public, this 4th day of
September, 2007.
 
/s/ Lori A. Vance
NOTARY PUBLIC
My commission expires:


February 9,
2011                                                                                                

12



APPENDIX A


Entity
Cooper’s Positions
   
The Laclede Group, Inc.
Chief Financial Officer
   
Laclede Gas Company
Chief Financial Officer and Director
   
Laclede Development Company
Vice President and Director
   
Laclede Energy Resources, Inc.
Vice President and Director
   
Laclede Gas Family Services, Inc.
Vice President and Director
   
Laclede Pipeline Company
Vice President and Director
   
Laclede Venture Corp.
Vice President and Director
   
Laclede Investment LLC
Vice President and Manager
   
SM&P Utility Resources, Inc.
Director




13


